DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 3/15/2021, have been reviewed and considered.  Claims 1, 3 and 5-9 have been amended and claims 2, 4, 10 and 11 have been canceled.  Therefore, claims 1, 3 and 5-9 are currently pending.
Applicant’s amendment and arguments are not persuasive in overcoming the ARAI (EP 1486133 A1) reference.  Particularly, within independent claim 1, the applicant introduced an insulating material retained between the outer and inner fabric sheets.  This limitation was previously addressed by the examiner within the rejection of claim 3 of the previous Office Action wherein a lower portion of 6 was considered the insulating material (also note the core yarns 8 could also be considered an insulating material).  The applicant failed to address this interpretation.  Note that most all additional materials would provide some form of insulation.  What distinguishes the insulation of the applicant’s application from the prior art?  Regarding the use of common knowledge to provide markings to the seam allowance flaps, the fact that the current application is dealing with thermally insulated material is irrelevant.  Whether the pieces are thermally insulated or not, the use of markings to attach fabric pieces together (seam allowance flaps’ sole purpose is for attachment) seems to be beneficial 

Claim Objections
Claims 1 and 5-9 objected to because of the following informalities:  
Within the eighth line of claim 1, “fabric patter pieces” should be replaced with “fabric pattern pieces”.  
Within the preamble of all of claims 5-9, “material pattern pieces” should be replaced with “material pattern piece” in order to avoid lack of antecedent basis issues because claim 1 only recites a single “material pattern piece”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said fabric patter pieces” (fabric pattern pieces) in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in 
Additionally, claims 1 and 5-9 are also considered indefinite because the applicant is trying to relate structure to other functionally related pattern pieces; however independent claim 1 is focused on a single composite pattern piece, not a plurality of composite material pattern pieces. The examiner suggests only reciting structure in relation to the claimed single pattern piece. Note that it is okay to have functional recitations within the claim language, however the current functional recitations are blurring the metes and bounds of the claimed invention.  Is the applicant trying to claim a single material pattern piece or a plurality of material pattern pieces that have a relationship to one another?
Any remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAI (EP 1486133 A1).
Regarding claims 1, 3, 5, 6 and 9, ARAI discloses a composite material pattern piece comprising an outer (2) and inner fabric sheet (1; inner liner) secured together along a pattern seam line by fastening means (16; stitching) (Fig. 7).  ARAI discloses seam allowance flaps (4; can also include 13) formed adjacent said pattern seam line (16) and projecting outwardly from under outer edge portions of said outer fabric sheet (Fig. 7).  Note that the recitation “automatically fabricated” is product-by-process claim language and does not distinguish from the prior art because the end product would be the same.  Note that the outer layer (2) of ARAI is a woven or knitted sheet of polyester fiber yarns wherein the enclosures (6) are also woven or knitted from polyester yarn (Fig. 7). Accordingly, the inner side of the enclosures (6) of ARAI can be considered an insulation material comprised of polyester insulation retained between said outer and inner sheets as claimed.  Additionally, note that the additional polyester material of the enclosures (6) would provide at least some level of insulation thus allowing the material pattern piece to be considered “thermally insulated” as claimed. 
ARAI fails to disclose the seam allowance flaps being provided with identification means to interconnect said seam allowance flaps to complimentary seam allowance flaps of one or more other pattern pieces to from the finished article.  It is considered old and known in the art to provided markings in the form of printed codes and/or labels to a fabric in order to allow a user to more easily manufacture (sew, cut, etc.) a textile product (for support, please note the prior art attached on the PTO-892; specifically, US 6,499,513, US 2013/0014681 and US 4,395,964).  Accordingly, it would have been 
Note that the recitation, “to interconnect said seam allowance flaps to complimentary seam allowance flaps of one or more other of said fabric pattern pieces and in a specific order to form a finished insulated fabric article” is considered fully functional providing no additional structure.  Additionally, note that the claim language involving other pattern pieces, codes thereof and the connection of the claimed flaps thereto is also considered purely functional claim language comprising no further limiting structure.  Since ARAI discloses all the structure as claimed by the applicant, ARAI is considered fully capable of providing the claimed function.  
Regarding claims 7 and 8, the claim language associated with the attachment of the seam allowance flaps to seam allowance flaps of another composite material pattern piece is considered purely functional language containing no further limiting structure.  Since ARAI provides all the structure as claimed by the applicant, ARTAI is considered fully capable of providing the applicant’s claimed function.  Regardless, as stated within paragraph 0027 of ARAI, the seam allowance flaps thereof are “to be sewn onto clothing” thus disclosing the use of “stitches” for connection purpose.  Additionally, the use of glue, heat bonding, and other attachment means are considered old and known in the art in order to properly attach seam allowances to manufacture a durable textile product.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the seam allowance flaps .    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732